Citation Nr: 1716603	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  07-22 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for cervical disc disease, rated 20 percent disabling prior to July 14, 2016, and rated 30 percent disabling from that date.  

2.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1977. 

This matter is on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  In December 2011, the Board remanded the claims for additional development.

In July 2013, the Board issued a decision that denied a rating in excess of 10 percent for status post right meniscectomy, removal of semilunar cartilage, prior to December 28, 2009 and a rating in excess of 20 percent for cervical disc disease.  The Board additionally granted a separate 10 percent rating for a right knee scar.  A claim for TDIU was remanded for further development. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

Pursuant to a July 2014 Joint Motion for Partial Remand (JMPR) by the parties, the Court vacated and remanded the Board's July 2013 decision with respect to his increased rating claims for his right knee prior to December 28, 2009, and for his cervical disc disease.  The Court additionally determined that in granting the separate 10 percent disability rating for a right knee scar the Board erred in assigning an effective date in the first instance.  Additional claims adjudicated in the July 2013 BVA Decision, pertaining to increased ratings for the Veteran's right knee since December 28, 2009 and an increased rating for right arm numbness and weakness were not disturbed by the July 2014 JMPR.  

Thereafter, in December 2014, the Board decided the Veteran's increased ratings claims for his right knee prior to December 28, 2009, and remanded the remaining claims.  The Board remanded the right knee scar effective date matter for adjudication by the RO.  In April 2016, the RO assigned an effective date of February 15, 2012 for the grant of service connection and 10 percent evaluation for postoperative right knee scar.  The Veteran did not appeal this decision, and the Board considers the appeal closed.  

The Veteran testified before a Decision Review Officer (DRO) in June 2009.  A transcript of the hearing is of record.  In an October 2011 statement to the Board, the Veteran, through his representative, withdrew his request for a BVA videoconference hearing on his increased evaluation issue on appeal.  38 C.F.R. § 20.702(e) (2016).  A Board hearing held in February 2011 does not pertain to the remaining issues on appeal.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In September 2016, the Veteran procured the services of an attorney as his representative.  The appeal was recertified to the Board in February 2017 with a notice being sent at the same time.  Shortly thereafter, still in February 2017, the Veteran requested via his representative a Board hearing by live videoconference.  

Before the Board renders a decision, the claimant must be afforded an opportunity for a Board videoconference hearing.  38 U.S.C. § 7107 (b) (West 2014) ("The Board shall decide any appeal only after affording the appellant an opportunity for a hearing").  The hearing may be requested within 90 days of notification of certification.  38 C.F.R. § 20.1304 (a) (2016).  Here, the Veteran's request came within two weeks of the notification letter regarding the appeal's recertification to the Board.  That, coupled with the Veteran's representative being new to the case, leads the Board to remand the claim to afford the Veteran an opportunity to present testimony on his appeal.  



Accordingly, the case is REMANDED to the RO for the following action:

Schedule the Veteran for the desired Board videoconference hearing with appropriate notice as to the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Carole R. Kammel
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




